                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


ELVES TERRELLE THOMAS,

              Plaintiff,

v.                                                           Case No. 3:18-cv-679-J-34PDB

ANDREW SAUL, Commissioner of
the Social Security Administration,

              Defendant.



                                           ORDER

       THIS CAUSE is before the Court on the Report & Recommendation (Doc. 23;

Report) entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

on August 5, 2019. In the Report, Judge Barksdale recommends that the Commissioner’s

decision be affirmed. See Report at 19. On August 19, 2019, Plaintiff filed objections to

the Report, see Plaintiff’s Objections to Magistrate Judge’s Report and Recommendations

(Doc. 24; Objections), and on September 3, 2019, Defendant filed a response to the

Objections, see Commissioner’s Response to Plaintiff’s Objections to the Magistrate

Judge’s Report and Recommendation (Doc. 26; Response). Thus, this matter is ripe for

review.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If no specific

objections to findings of fact are filed, the district court is not required to conduct a de novo

review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993;

See also 28 U.S.C. § 636(b)(1)).           However, the district court must review legal
conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:08-mc-8-FtM-29SPC, 2007 WL 1428615, at *1

(M.D. Fla. May 14, 2007).

       Upon independent review of the file and for the reasons set forth in the Report, the

Court will overrule the Objections, and accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. In doing so, the Court observes that Plaintiff fails

to identify any error in the Magistrate Judge’s recitation of the facts. He also fails to

identify any error in the legal authority cited in the Report or its application to the facts in

this case. Instead, Plaintiff simply reargues the contentions thoroughly addressed by the

Magistrate Judge and expresses his disagreement with the recommended resolution.

These reasserted arguments are without merit as the Magistrate Judge’s recommended

resolution is fully supported by the record before the Court. Accordingly, it is hereby

       ORDERED:

       1. Plaintiff’s Objections to Magistrate Judge’s Report and Recommendation (Doc.

          24) are OVERRULED.

       2. The Magistrate Judge’s Report & Recommendation (Doc. 23) is ADOPTED as

          the opinion of the Court.

       3. The Commissioner’s decision is AFFIRMED under sentence four of 42 U.S.C.

          § 405(g).




                                              -2-
      4. The Clerk of the Court is directed to enter judgment under sentence four of 42

         U.S.C. § 405(g) in favor of the Commissioner and against Elves Terrelle Thomas

         and to close the file.

      DONE AND ORDERED in Jacksonville, Florida this 10th day of September, 2019.




ja
Copies to:
Counsel of Record




                                         -3-
